Citation Nr: 0534599
Decision Date: 12/23/05	Archive Date: 03/02/06

DOCKET NO. 03-03 225                        DATE DEC 23 2005

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE. ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss of the right and left ears.

2. Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The veteran served on active duty from March 1945 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that reopened and denied the veteran's claim for service connection for bilateral hearing loss, and denied his claim for service connection for bilateral tinnitus. The veteran testified at a hearing at the RO before a Decision Review Officer in August 2003.

Also on appeal from the April 2002 rating decision was the RO's denial of the veteran's claim for service connection for conversion reaction. However, the RO later granted service connection for an anxiety disorder in May 2005. As this is considered a full grant of benefits for the veteran's claim for service connection for conversion reaction, this issue is no longer on appeal.

FINDINGS OF FACT

1. In a May 2001 RO decision, the RO denied the appellant's claim for service connection for bilateral hearing loss.

2. Certain evidence received since the RO's May 2001 decision was not previously received, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3. Although the veteran was noted to have right ear hearing loss at service entry, his hearing loss did not increase in severity during or as a result of service.

-2



4. The veteran's hearing loss of the left ear is not attributable to service.

5. The veteran's bilateral tinnitus is attributable to service.

CONCLUSIONS OF LAW

1. The May 2001 RO decision is final. 38 U.S.C.A. § 7105 (West 2002).

2. Evidence received since the May 2001 decision is new and material, and the veteran's claim for service connection for bilateral hearing loss has been reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

3. Hearing loss of the right and left ears was not incurred in or aggravated during the veteran's active service. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2005). '

4. Bilateral tinnitus was incurred in the veteran's active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by

- 3 



whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In this case, the RO furnished the veteran VCAA notice with respect to the service connection claim for tinnitus in January 2002 which was prior to the April 2002 rating decision on appeal thereby satisfying the requirements set out in Pelegrini. However, with respect to the service connection claim for bilateral hearing loss, the RO did not furnish the veteran with VCAA notice until July 2005, which was after the April 2002 rating decision on appeal. Because the VCAA notice for this issue was not provided to the appellant prior to the RO decision from which he appeals, it can be argued that the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that notice error of this kind may be non-prejudicial to a claimant. In this respect, all the VCAA requires is that the duty to notify is satisfied, and that appellants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this case. In the letters dated in January 2002 and July 2005, as well as the December 2002 statement of the case and August 2003 and November 2004 supplemental statements of the case, the RO informed the appellant of the applicable laws and regulations, including applicable provisions of the VCAA, the evidence needed to substantiate the claims, and which party was responsible for obtaining the evidence. See Quartuccio v. Principi,
16 Vet. App. 183, 187 (2002). The Board also notes that the January 2002 and July

- 4 



2005 letters implicitly notified the appellant of the need to submit any pertinent evidence in the appellant's possession. In this regard, the appellant was repeatedly advised to identify any source of evidence and that VA would assist in requesting such evidence. The Board believes that a reasonable inference from such communication was that the appellant must also furnish any pertinent evidence that the appellant may have and that the requirements of 38 C.F.R. § 3.159(b)(1) have been met. Thus, the Board finds that VA's duty to notify has been fulfilled and any defect in the timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been provided to the appellant. The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claims, including obtaining medical records identified by the appellant, and affording him a VA contract examination. The appellant was also afforded the opportunity to attend a Board hearing, and instead elected to attend a hearing before a Decision Review Officer at the RO.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim under consideration and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993). The appeal is now ready to be considered on the merits.

II. Background

Service personnel records show that the veteran served five and a half months in the Asiatic Pacific Theater during World War II and his military occupational specialty was that of a Duty Soldier, responsible for guarding an Engineer Warehouse against sabotage. An undated service personnel record from the veteran shows that he veteran received the "Combat Infantry Badge", although this decoration is not noted on the veteran's Honorable Discharge record (WD AGO Form 53-55).

- 5 



The veteran's service medical records include his May 1944 preenlistment examination report showing hearing of 10/15 in the right ear and 15/15 in the left ear. Examination of the ear, nose and throat was normal.

An October 1945 service medical record shows that the veteran had been in service for nine months and had ringing in his ears since high school. He reported that he carried on in basic training in spite of severe ringing in his ears and reported that symptoms had been getting progressively worse.

A January 1946 hospital admission record notes that the veteran fell out of a tree at age 12 suffering a head injury, and was hospitalized for five weeks. This record also notes that the veteran had "tenitis" in his right ear ever since which had worsened over the last year and a half.

A March 1946 hospital narrative reflects the veteran's complaints of ringing in his ears since a head injury.

An April 1946 service medical record reflects the veteran's chief complaint of a roaring sound in his ears for one and a half years.

A Certificate of Disability for Discharge shows that the veteran was discharged from service in April 1946 due to a psychiatric disability.

On file is a June 1948 VA contract examination report relaying the veteran's history of ringing and decreased hearing in service in. June 1944 due to a nearby explosion of a grenade while in training. The symptoms were noted to be unchanged and continuous since their onset. The ringing in the veteran's left ear reportedly began in June 1945 and had remained constant and similar to the ringing in the right ear, only not as loud. The veteran believed that there had been a gradual decrease in hearing in the left ear. On examination the ear drums were normal. Hearing in the conversational voice revealed 20/20 in the right ear and 18/20 in the left ear. Whispered voice was 15/15 in the right and 12/15 in the left. Tinnitus was found bilaterally at about 4096 cycles. The veteran was given an impression of perceptive type hearing loss, left, mild, right above conversational range. There was tinnitus

- 6 



aurium, right moderate, left mild. It was recommended that the veteran attend yearly examinations to determine the progression of his hearing loss.

In July 1948, the RO denied service connection for deafness on the basis that there was no evidence that this condition was incurred in service. The RO also found that the veteran had no combat.

The veteran reported that he was "hard of hearing" during a February 1950 VA contract examination. Findings revealed diminished air and bone conduction in each ear. The veteran was diagnosed as hearing conversational tones at "ten feet only - 50% disability."

During a July 1950 VA psychiatric contract examination, the veteran reported that he had been exposed to a hand grenade explosion in June 1945 at Camp Hood followed by ringing in his ears which had persisted until the present time.

During a February 1952 VA examination, the veteran reported that the minute he wakes up he hears a ringing in his ears which lasts all day and is constant. He also said that he seemed to have lost some hearing acuity due to the ringing.

	On file is a May 1999 letter from James E. Spier, M.D., who said that the veteran "presented with tinnitus which was said to begin with noise exposure during World War II." On examination the ear canals and tympanic membranes were normal. Dr. Spier said that audiometrics, which he enclosed in graph form, demonstrated severe, bilateral, neurosensory hearing loss. He recommended a hearing aid evaluation for the veteran.

The veteran underwent a VA contract audiological examination in October 2002. The examiner, after reviewing the veteran's claims file, noted that the veteran had abnormal hearing in his right ear at the time of his service enlistment in 1944. He also referred to the veteran's medical history of sustaining a head injury when he was 12. He recorded the veteran's present complaints of difficulty hearing in most situations and noted the veteran's report of being exposed to loud noises in service, including an incident involving the detonation of a nearby grenade. Audiogram

- 7 



results revealed auditory decibels in the right ear of 100+, 110+, 110+, 110+, and 110+, at pure tone threshold levels of 500, 1000, 2000, 3000 and 4000, respectively. The left ear revealed auditory decibels of 45, 40,50, 90 and 95, at pure tone threshold levels of 500, 1000, 2000, 3000 and 4000, respectively. Speech recognition scores using the Maryland CNC wordlist were 0% in' the right ear and 32% in the left ear. The examiner stated that test results indicated profound hearing loss in the right ear and a moderate to prof6und sensorineural hearing loss in the left ear. Speech discrimination ability was poor for both ears. The examiner noted that the right ear hearing was considerably worse than the 1999 test results from Dr. Spiers. He said the left ear hearing was in agreement with the 1999 results. He recommended that the veteran undergo a hearing aid evaluation for his left ear. He added that there was evidence of a head injury and tinnitus in the right ear since childhood and opined that there was no evidence that the veteran's hearing became worse during service. He said there was no service-connected reason for the decline in his hearing over time, and no service-connected reason for the decrease in hearing in the right ear since 1999. He went on to opine that it was less likely than not that the veteran's present hearing loss and tinnitus were related to combat noise.

During an August 2003 hearing at the RO before a Decision Review Officer, the veteran testified as to having hearing loss in his right ear and ringing in both ears. He denied wearing hearing aids. He said that during service while invading Japan, a grenade exploded in midair puncturing his right eardrum and causing ringing in his ears ever since. He denied any exposure to loud noise after service, including during his 24 years of employment with the Department of Army.

Dwayne M. Aboud, M.D., of Internal Medicine Associates, stated in a December 2003 letter that the veteran was under his care and suffered a right punctured eardrum from a grenade that was thrown "to his infantry." He said that this left the veteran with ringing in both ears.

- 8 



III. Analysis

A. New and Material Evidence to Reopen Claim for Service Connection for Bilateral Hearing Loss

In the instant case, the RO originally denied the veteran's claim for service connection for deafness in April 1950. It subsequently denied a claim for entitlement to service connection for bilateral hearing loss in May 2001. The veteran did not initiate an appeal of these decisions by filing a notice of disagreement, and they are final. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103. Under pertinent law and VA regulations, VA may reopen and review a claim that has been previously denied if new and material evidence is received. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

It is apparent from the April 2002 decision on appeal that the RO reopened the veteran's previously denied claim for service connection for hearing loss and readjudicated the claim on a direct service connection basis. However, the Board is not bound by the RO's determination and must nevertheless consider whether new and material evidence has been submitted. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir.2001).

The definition of "new and material evidence" as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29,2001. This new regulation provides: A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a)). This latest definition of new and material evidence only applies to a claim to reopen a finally decided claim received by the VA on or after August 29,2001. Id. As the appellant in this case filed an application to reopen a

- 9 



claim for service connection for hearing loss in January 2002, the revised version of 3.156 is applicable in this appeal. Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence on file at the time of the adverse final decision in May 2001 included service medical records showing that the veteran had defective hearing in his right ear of 10/15 at his preenlistment examination in May 1944. They also contain his inservice report of falling out of a tree at age 12 causing a concussion and right ear hearing loss, and his postservice reports during June 1948 and July 1950 VA contract examinations of having hearing loss due to a grenade exploding in service. The June 1948 examination report contains a diagnosis of hearing loss in both ears. There was also a May 1999 letter from James E. Spier, M.D., stating that the veteran reported noise exposure during World War II and diagnosing him as having severe bilateral neurosensory hearing loss.

Evidence submitted to the RO since the May 2001 decision includes a VA contract examination report in October 2002 containing a nexus medical opinion between the veterans's hearing loss and service. In addition, the evidence includes the veteran's August 2003 hearing testimony and statements regarding his claimed disabilities which was not previously before the RO. Some of this evidence is favorable to the veteran's claim and when considered with evidence previously of record, bears substantially upon the specific matters under consideration. In short, the record contains new and material evidence to reopen the claim for service
connection for hearing loss of the right and left ears. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B. Service Connection

Legal Criteria

The issue before the Board involves a claim of entitlement to service connection for hearing loss of the right and left ears and bilateral tinnitus. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from

- 10



disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection also may be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing impairment, when the disability in question is manifested to a compensable degree within a year after separation from active duty. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. Also, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The law provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination. 38 U.S.C.A. § 1111 (West 2002).

In a recent precedent opinion, VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 where, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See VAOPGCPREC 3-2003 (2003),69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). Additionally, the General Counsel has held that the provisions of38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service. The General Counsel has determined that Section 3.304(b) is therefore invalid and should not be followed. Id.

The Court has stated that the standard of proof for rebutting the presumption of soundness is not merely evidence that is cogent and compelling, i.e., a sufficient

- 11 



showing, but evidence that is clear and unmistakable, i.e., undebatable [and] the question is not whether the Secretary has sustained a burden of producing evidence, but whether the evidence as a whole, clearly and unmistakably demonstrates that the injury or disease existed prior to service. Cotant v, Principi, 17 Vet. App. 116, 132 (2003), citing Vanerson v. West, 12 Vet. App. 254, 261 (1999).

If a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service. Paulson v. Brown, 7 Vet. App. 466, 468 (1995).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.CA. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2005).

Where a combat wartime veteran alleges he/she suffers disability due to an injury incurred in service, 38 U.S.CA. § 1154(b) must be considered. Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995). That is, for any veteran who engaged in combat with the enemy in active service with a miliary, naval, or air organization, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service.
38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.CA. § 1154(b) addresses only the question of whether a particular disease or injury occurred in service, that is, what happened

- 12 



then, and does not address the question of either current disability or nexus to service, both of which generally require competent medical evidence. Thus, this provision does not presumptively establish service connection for a combat veteran; rather, it relaxes the evidentiary requirements for determining what happened in service. See Brock v. Brown, 10 Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998).

Tinnitus

The veteran seeks service connection for bilateral tinnitus, which was not noted at the time he had been examined, accepted and enrolled for active service. Indeed, examination of his ears during the May 1944 enlistment examination revealed no abnormalities. However, during his in-service treatment for psychiatric problems, he reported having ringing in his ear( s) ever since falling from a tree and sustaining a head injury as a child.

Despite the veteran's subsequent statements that ringing in his ears preexisted active service, tinnitus was not noted at the time of enlistment examination. Consequently, he is presumed to have been in sound condition at that time and the presumption of soundness applies in this case. See 38 U.S.C.A. §§ 1111, 1132, 113 7. Therefore, the initial question is whether the evidence clearly and unmistakably demonstrates that appellant's tinnitus preexisted active service.

The Board acknowledges that whether a veteran's history alone may be "clear and unmistakable" evidence sufficient to rebut the presumption of soundness is doubtful. See Crowe v. Brown, 7 Vet. App. 238 (1994); Paulson v. Brown, 7 Vet. App. 466 (1995). The presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record. Miller v. West, 11 Vet. App. 345, 348 (1998). A higher court has explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be." Harris v. West, 203 F.3d. 1347_ 1351 (Fed. Cir. 2000).
	j

 - 13 



On the one hand, there are the service medical records containing the veteran's report of ringing in his ear(s) since a head injury at age 12. Then there are the veteran's post service reports where he attributes ringing in his ears to a grenade going off in service. Thus, while the Board finds that there is strong evidence showing that the veteran's tinnitus preexisted service based on the timing and consistency of his inservice statements, the Board is unable to conclude that the evidence supporting a preexisting tinnitus disability reaches the high standard of "clear and unmistakable." This is because of the veteran's postservice statements relating this disability to an inservice incident. 38 U.S.C.A. §§ 1132, 1137; Wagner v. Principi, 370 F. 3d. 1089 (Fed. Cir. 2004); see VAOGCPREC 3-2003 (July 16, 2003).

Thus, the veteran is presumed sound at entry into service with respect to tinnitus and the analysis turns on the elements for direct service connection. 38 C.F.R. § 3.303.

The evidence clearly shows that the veteran experienced tinnitus in service. He reported on an October i 945 service medical record that he carried on in basic training despite severe ringing in his ears. He also reported on an April 1946 medical record that he had a "roaring sound" in his right ear for the last year and a half.

Postservice medical records continue to show tinnitus beginning with a June 1948 VA contract examination. This report reflects a history of ringing in the veteran's ears since basic training in June 1944, along with a diagnosis of tinnitus, bilateral, at 4096 cycles, moderate in the right ear and mild in the left ear. There is also a December 2003 letter from Dr. Aboud who said the veteran has constant ringing. in his ears since service when a grenade went off.

Although a VA contract examiner in October 2002 opined that it was less likely than not that the veteran's present tinnitus is related to combat noise, he relied on the veteran's report of a preservice head injury and tinnitus in rendering his opinion. However, in view of the Board's finding outlined above regarding presuming the veteran sound at entry into service with respect to tinnitus, and the veteran's

- 14



documented complaints of ringing in his ears in his service medical records, the Board finds that the weight of evidence favors the grant of service connection for bilateral tinnitus. 38 U.S.C.A. § 1110; 3.303.

Hearing Loss

Unlike the veteran's tinnitus, his hearing loss was noted at preentry examination into service with respect to the right ear. In this regard, the May 1944 preenlistment examination report shows hearing for the whispered voice of 10/15 in the right ear versus 15/15 in the left ear. After reviewing the veteran's claims file, including his service medical records, the October 2002 VA contract examiner noted that the veteran had a right ear hearing defect at his entry into service. Thus, the presumption of soundness does not apply with respect to the veteran's right ear hearing loss, but does apply with respect to his left ear hearing loss. .

Service medical records show no complaint or findings with respect to hearing loss in either ear, just the veteran's reported medical history of incurring right ear hearing loss from a concussion as a child. Thus, unlike the service medical records showing the veteran's complaints of ringing in his ears during service, there is no medical evidence showing complaints of or treatment for hearing loss in service.

Postservice medical evidence includes a June 1948 VA contract examination report showing hearing acuity for the whispered voice of 15/15 in the right ear and 12/15 in the left ear, and diagnosing the veteran as having perceptive type hearing loss, left mild, right above conversational tone. Although the examiner relayed the veteran's report of experiencing hearing loss from a grenade that went off in service, this does not establish the requisite nexus to service. This is so since a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional. LeShore v. Brown, 8 Vet. App. 406,409 (1995).

The veteran's August 2003 hearing testimony of having sustained a perforated right eardrum in service due to a grenade going off nearby while invading Japan has been considered pursuant to the provisions of 38 U.S;C.A. § 1154(b); however, the Board

- 15 



does not find that it is credible and consistent with the circumstances and conditions of service. In this regard, the veteran's report of a combat injury was not made until decades after his discharge from service and is in direct contradiction to his earlier reports in which he said he perforated his right eardrum when a grenade went off near him during basic training. Moreover, the veteran was found to have a normal examination of his ears at the separation examination with no findings or notations of a perforated right eardrum.

Even assuming arguendo that the veteran was exposed to combat noise, § 1154(b) addresses only the question of whether a particular disease or injury occurred in service, that is, what happened then, and does not address the question of either current disability or nexus to service, both of which generally require competent medical evidence. In this regard, after examining the veteran and reviewing his claims file, the October 2002 examiner opined that it was less likely than not that the veteran's present hearing loss was related to combat noise. He noted that there was no evidence that the veteran's hearing became worse during his military service.

Thus, although audiological findings during an October 2002 examination of auditory decibels in the right ear of 100+, 110+, 110+, 110+, and 110+, at pure tone threshold levels of 500, 1000, 2000, 3000 ind 4000, respectively, and left ear auditory decibels of 45,40, 50, 90 and 95,Idecibels at the same pure tone threshold levels, along with speech recognition scores using the Maryland CNC word list of 0% in the right ear and 32% in the left ear, meet VA's definition of hearing impairment (see 38 C.F.R. § 3.385), the medical evidence does not relate the veteran's hearing loss in either ear to service, either directly or by aggravation.

In sum, there is no competent medical evidence indicating that the veteran experienced any aggravation or worsening of his right ear hearing during his active service and no competent medical evidence indicating that he had hearing loss in his left ear. In fact, the only competent medical evidence on this point militates against a nexus between the veterans's present hearing loss and service as rendered by the' October 2002 VA contract examiner. Thus, the Board concludes that the weight of evidence shows that the veteran's right ear hearing loss, which preexisted

- 16 



service, was not aggravated during active service, and his left ear hearing loss was not incurred in service. 38 U.S.C.A. §§ 1110, 1111, 1153; 38 C.F.R. §§ 3.303, 3.306.

Since the weight of evidence is against the veteran's claim for service connection for hearing loss of the right and left ears, the benefit-of-the doubt doctrine does not apply and the claim must be denied. 38 U.S.C.A. § 5107 (West 2002).

ORDER

New and material evidence has been submitted to reopen the claim for service connection for hearing loss of the right and left ears. To this extent, the appeal is allowed.

The claim for service connection for bilateral tinnitus is granted, subject to the law and regulations governing the payment of monetary benefits.

The claim for service connection for hearing loss of the right and left ears is denied.

	WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

- 17 




